Hamm, J.
Appeal from a decision of the Unemployment Insurance Appeal Board which affirmed the decision of a Referee ruling the claimant ineligible to receive benefits on the ground that she was unavailable for employment within the meaning of the statute (Unemployment Insurance Law [Labor Law, art. 18], § 591, subd, 2). The Referee’s findings of fact adopted by the board were in substance as follows: The claimant reported contacts with employers but, with one exception, filed no applications with any of them. She asserted that they refused to give her applications but inquiry of the employers specified elicited statements that no applicant was ever refused an application. The claimant also conceded that, with the exception of the single application mentioned, she had not left her name with any employer. In his opinion adopted by the board the Referee stated that the claimant’s efforts demonstrated insincerity and lack of diligence. Section 591 of the Unemployment Insurance Law entitled “Eligibility for benefits'” provides, in subdivision: “2. Availability and capability. No benefits shall be payable to any claimant who is not capable of work or who is not ready; willing and able to work in his usual employment or in any other for which he is reasonably fitted by training and experience.” Availability for employment is a question of fact to be determined by the Referee and the *783Appeal Board and the determination must be upheld if the findings are supported by substantial evidence (Matter of Lauro [Catherwood], 14 A D 2d 604). The question of availability has been resolved against the claimant and, since the record sustains this finding, we may not disturb the board’s determination. Decision affirmed, without costs. Gibson, P. J., Herlihy, Reynolds and Taylor, JJ., concur.